COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Ex parte Arlene Alaniz

Appellate case number:     01-13-00941-CR

Trial court case number: 1403221

Trial court:               182nd District Court of Harris County

       On September 2, 2014, Arlene Alaniz filed Appellant’s Motion to Withdraw the Mandate
and Stay Issuance of the Mandate Thereafter. According to the motion, Alaniz has not yet filed
an application for Writ of Certiorari to the United States Supreme Court. The motion is therefore
premature. The motion is DENIED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: September 16, 2014